Motion Denied as Moot, Appeal Dismissed, and Memorandum Opinion filed
October 23, 2018.




                                            In The

                        Fourteenth Court of Appeals

                                   NO. 14-18-00776-CV

                          DARRELL J. HARPER, Appellant
                                               V.

    HARRIS COUNTY TAX ASSESSOR COLLECTOR, ANN HARRIS
   BENNETT, AND HARRIS COUNTY APPRAISAL DISTRICT, CHIEF
           APPRAISAL, ROLAND ALTINGER, Appellees

                       On Appeal from the 165th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2017-77474

                    MEMORANDUM                          OPINION
       Appellant has been declared a vexatious litigant and is prohibited from filing
new litigation in a Texas state court without permission from the local administrative
judge.1 See Tex. Civ. Prac. & Rem. Code Ann. § 11.102. He filed the underlying suit

       1
         The vexatious-litigant order was signed on January 20, 2014, by the 201st District Court
of Travis County in cause number D-1-GN-14-004334. The order was subsumed by the final
without obtaining permission from the local administrative judge. Appellee Ann
Harris Bennett, in her official capacity as Harris County Tax Assessor-Collector,
filed a notice of mistakenly-filed vexatious litigation and motion to stay and dismiss.
Appellant responded by seeking permission from the administrative judge to proceed
with his civil suit. Describing appellant’s response as “rambling laundry lists of
complaints that are virtually indecipherable,” the administrative judge denied
appellant’s request on August 13, 2018. The order of denial states appellant “may
appeal this decision by writ of mandamus to an appellate court.”

       Appellant now attempts to appeal the administrative judge’s order. An order
denying a vexatious litigant permission to file suit “is not grounds for appeal, except
that the litigant may apply for a writ of mandamus with the court of appeals not later
than the 30th day after the date of the decision.” Id. § 11.102(f).

       On October 10, 2018, this court notified the parties of its intention to dismiss
the appeal for lack of jurisdiction unless a response was filed showing meritorious
grounds for continuing the appeal. Tex. R. App. P. 42.3(a). Appellant’s responses
do not demonstrate that we have jurisdiction to hear his appeal.

       The appeal is DISMISSED for lack of jurisdiction. Appellant’s motion, filed
September 14, 2018, regarding the clerk’s record is DENIED AS MOOT.



                                        PER CURIAM



Panel consists of Justices Christopher, Jamison, and Brown.


judgment, signed on May 29, 2015. The Austin Court of Appeals affirmed the judgment, expressly
concluding it had no basis to reverse the vexatious-litigant declaration. Harper v. State, No. 03-
15-00405-CV, 2016 WL 4628067 (Tex. App.—Austin Aug. 30, 2016, pet. denied) (mem. op.).

                                                2